Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response of 7/2/2021 was received and considered.
Claims 25-26, 28-30 and 32-40 are pending.

Response to Arguments
Applicant's arguments filed 7/2/2021 have been fully considered but they are not fully persuasive.
Applicant’s remarks (§I-A, p. 6) argues that Baek’s friend group modification request fails to teach a request to form a group.  However, the result of Baek’s friend group modification request is a group comprising a new configuration and/or membership.  The Examiner respectfully maintains that the interpretation is reasonable.
Applicant’s remarks (§I-A, p. 7) argues that Baek does not teach a request message including an identifier of a group or information indicating a service.  However, Baek teaches a request message including an identifier of the group (Friend Group ID, Fig. 3, 302) and information indicating a service (application ID, Fig. 3, 302).
Applicant’s remarks (§I-A, B) refers to the arguments addressed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-26, 28-30 and 32-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0309401 A1 to Baek et al. (Baek) in view of US 2014/0348061 A1 to Salkintzis and US 2013/0290696 A1 to Broustis et al. (Broustis).
Regarding claim 25, Baek discloses a server (ProSe server, Fig. 3, 340) comprising: a memory storing instructions; and a processor configured to execute instructions to: receive, from a first User Equipment (UE), a request message (UE1 Friend Group modification request, ¶54) including a first identifier of a group (group ID, ¶54; see also Fig. 3, 302) and first information indicating a service for the group (application ID, Fig. 3, 302) to form the group (Friend Group modification request, ¶54), send, to the first UE, a second identifier of the group (Friend Group modification response includes Friend Group ID, Fig. 3, 302) and send, to a second UE, the second identifier of the group (announcement includes Friend Group ID, Fig. 3, 321).  Baek discloses sending where discovery channel information to the UEs (Fig. 3, 312), but lacks sending second information related to a service type.  However, Salkintzis teaches establishing a direct communication with the assistance from ProSe, where a ProSe group setup response message includes a service type (mode) (Fig. 3, 1) to establish the communication technology and operating parameters (¶¶38-39). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Baek, as modified above, such that the first UE is informed of second information including a service type.  One of ordinary skill in 
Regarding claim 29, the claim is similar in scope to claim 25 and is therefore rejected using a similar rationale.  
Regarding claim 33, the claim is similar in scope to claim 25 and is therefore rejected using a similar rationale.
Regarding claim 37, the claim is similar in scope to claim 25 and is therefore rejected using a similar rationale.
Regarding claims 26, 30, 34 and 38, Baek discloses wherein the request message includes a first ID of the first UE and a second ID of the second UE (ProSe ID1, Prose ID3, Fig. 3, 302).
Regarding claims 28, 32, 35 and 39, Baek discloses wherein the second information includes an allowed service type (application ID, ¶54; see also Fig. 3, 302, including service type, as modified above by Salkintzis, ¶¶38-39).
Regarding claims 36 and 40, Baek discloses wherein the server sends security information to the another UE (ProSe server sends group-security key to members to be included in the group, ¶50, ¶55).   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/Michael Simitoski/              Primary Examiner, Art Unit 2493                                                                                                                                                                                          
January 20, 2022